Citation Nr: 0216846	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the back region, with Muscle Group 
XX involvement, currently rated as 20 percent disabling.

2.  Whether a December 16, 1968, RO rating decision that 
granted service connection for residuals of a shell fragment 
wound to the thoracic spine contained clear and unmistakable 
error (CUE) in solely assigning a 10 percent rating based on 
a scar.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
 ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran's claim for a rating in excess of 10 percent for 
his service-connected residuals of a shell fragment wound of 
the thoracic spine region with Muscle Group XX involvement 
was denied by the Board in July 1992 and January 1996.  Both 
decisions were appealed by the veteran to the United States 
Court of Appeals for Veterans Claims (Court), which granted 
joint motions to vacate and remand each Board decision.  In 
July 1992 and January 1996, the Board remanded the claim for 
additional development, pursuant to the Court's order.  An 
RO decision in June 1998 increased the rating for the 
veteran's mid-back disability to 20 percent, under 38 C.F.R. 
§ 4.73, Diagnostic Code 5320 (2002), effective from June 28, 
1990, or the date of receipt of the reopened claim that is 
the subject of this appeal.  As the maximum benefit allowed 
by law and regulation was not granted and the veteran did 
not withdraw his appeal, the increased rating claim remained 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993 

In an August 2001 decision, the Board denied a rating in 
excess of 20 percent for the veteran's residuals of a shell 
fragment wound of the thoracic spine region with Muscle 
Group XX involvement.  The Board also denied the veteran's 
appeal for finding CUE in a December 16, 1968, RO rating 
decision that assigned an initial rating of 10 percent for 
his residuals of a shell fragment wound to the thoracic 
spine.  That decision was also appealed by the veteran to 
the Court, which again granted a joint motion to vacate and 
remand the Board decision.  The development required by all 
three of the joint motions and Court orders has since been 
completed, and the veteran's claims for a rating in excess 
of 20 percent for his residuals of a shell fragment wound of 
the thoracic spine region with Muscle Group XX involvement, 
and CUE in the December 1968 RO rating decision that 
assigned a 10 percent rating for that disability, is again 
before the Board. 


FINDINGS OF FACT

1.  The veteran sustained a shell fragment wound of the 
thoracic spine area in November 1966 during service in 
Vietnam when a Claymore mine exploded, which resulted in a 
penetrating fragment wound of the back with perforation of 
the spinous process of the thoracic vertebra; the wound was 
debrided shortly thereafter; subsequent in-service clinical 
findings included a muscle defect and bulging; and the 
veteran's service-connected back disability is currently 
manifested by pain, muscle spasms and muscle atrophy.  

2.  The veteran's shell fragment wound of the mid-back 
region is not currently  manifested by more than moderately 
severe muscle injury with such historical findings as a 
through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
with a shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, or 
intermuscular binding.

3.  The veteran's shell fragment wound scar of the mid-back 
region is not currently  manifested by a ulceration, pain, 
tenderness or any other abnormal findings on examination.

4.  The December 16, 1968, RO rating decision rated the 
veteran's residuals of a shell fragment wound of the back on 
the basis of a scar with limitation of function; such was 
rated more than 20 years and is, therefore protected under 
VA regulation, but the current 20 percent rating includes 
limitation of function of the mid-back.
5.  While the RO erred in December 1968 in failing to rate 
the veteran's shell fragment wound of the back on the basis 
of muscle damage, such a rating would not have manifestly 
changed the outcome of the decision (a 10 percent rating for 
the shell fragment wound) because the evidence on file at 
that time did not show more than moderate muscle damage to 
the affected Muscle Group in the thoracic spine region and, 
as the separation examination and post-service VA 
examinations did not show a tender or painful scar by 
objective demonstration, ulceration of the scar, or 
limitation of back motion or other functional limitation due 
to the scar, it was not undebatable that the scar and muscle 
damage warranted separate ratings, as the regulations 
pertaining to muscle injuries included asymptomatic scars.

6.  Even assuming that separate ratings were warranted for 
the veteran's scar and muscle damage, as the post-service 
orthopedic examination revealed a nontender scar and normal 
back examination, to include range of motion of the 
lumbothoracic spine, and the evidence on file at that time 
did not undebatably show more than moderate injury to Muscle 
Group XX in the thoracic region, the RO's 1968 decision to 
assign a 10 percent rating was not undebatably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the thoracic 
spine region, with Muscle Group XX involvement, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b), 3.951(b), 4.1-4.56, 4.73, 
Diagnostic Code 5320 (2002).

2.  The December 16, 1968, RO rating decision did not 
contain CUE by rating, in error, the veteran's residuals of 
a shell fragment wound of the back on the basis of a scar 
with limitation of function only and failing to rate the 
underlying muscle damage resulting from the shell fragment 
wound.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a) 
(2002).

3.  The veteran's shell fragment wound scar has been rated 
for more than 20 years, and is therefore protected under VA 
regulation, but the current 20 percent rating for moderately 
severe muscle injury includes the scar and limitation of 
function of the mid-back; a separate compensable rating is 
not warranted under 38 C.F.R. § 3.951 as the veteran's shell 
fragment wound scar has not been rated as a symptomatic scar 
for 20 or more years, nor is a separate compensable rating 
currently warranted for the scar under any other theory.  
38 C.F.R. §§ 3.951, 4.14 (2002); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled with respect to his increased rating claim.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
the discussions in the rating decisions, the statement of 
the case, the multiple supplemental statements of the case, 
joint motions for remand, Board decisions and remands, 
numerous letters sent to the veteran by the RO, and the RO's 
June 2002 VCAA letter adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  Most 
recently, the June 2002 VCAA letter explicitly informed the 
veteran that to substantiate his increased rating claim VA 
would need medical evidence showing that his service 
connected conditions had worsened.  The RO informed the 
veteran of the circumstances under which VA would obtain 
private and VA records for him if he chose not to do so 
himself.  In response, the veteran submitted a release for 
information from Ford Motor Company for the years 1970 to 
1992.  However, in August 2002, the veteran's attorney 
indicated that while they wished to submit more evidence on 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities, an issue currently before the RO and not the 
Board, he had no additional evidence to submit on the claims 
on appeal before the Board and requested immediate 
readjudication of the issues on appeal.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, and he has been informed as to what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
indicated no such evidence existed and requested immediate 
readjudication.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, the RO contacted the veteran, most 
recently in June 2002, and asked him to identify all 
outstanding records in the hands of medical providers who 
treated him for the disabilities at issue in this case which 
might show an increased level of disability.  In essence, 
the veteran and his representative have indicated that no 
such treatment records are available.

In addition, the case was remanded by the Board on multiple 
occasions for additional development of the evidence, 
including obtaining medical opinions.  As discussed where 
appropriate in the body of this opinion, a review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, the Board concludes that the medical opinions 
obtained by the RO, in conjunction with the other 
information of record, provide sufficient competent medical 
evidence to decide the claim.

The veteran first began his claim for an increased 
evaluation in September 1990.  As noted above, the RO has 
developed this claim completely.  It is now more than a 
decade into the claim, and further development does not 
appear to be warranted.  The Board concurs with the apparent 
judgment of the veteran's attorney that additional delay in 
this part of the claim would not serve the veteran's 
interests.  As VA has fulfilled the duty to assist, and 
because the change in law has no material effect on 
adjudication of his claims, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this matter, the law as to whether 
the VCAA applies to CUE actions has evolved.  The Court has 
held that the VCAA does not apply to CUE actions.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims, and does not require remand of RO 
CUE claims).  The general underpinning for the holding that 
the VCAA does not apply to CUE claims is that regulations 
and numerous legal precedents establish that a review for 
CUE is only upon the evidence of record at the time the 
decision was entered (with exceptions not applicable in this 
matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A 
that RO CUE must be based upon the evidence of record at the 
time of the decision); Disabled Am. Veterans v. Gober, 234 
F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations 
to this effect).

I.  Increased Rating

The veteran served in combat in Vietnam.  In November 1966, 
he was sitting in a mess hall near Phuc Vinh, Vietnam, when 
a Claymore mine exploded, resulting in a penetrating 
fragment wound of the back with perforation of the spinous 
process of the thoracic vertebra.  There was no artery or 
nerve involvement noted.  The wound was debrided, and a 
delayed primary closure was performed just under one week 
later.  The veteran was transferred to light duty in 
December 1966. A January 1967 entry into service medical 
records noted that the veteran continued to have complaints 
of pain in the back region, and an examination showed that 
there was a muscle defect and bulging.  There was no 
tenderness, and the scar was described as well healed.  A 
March 1968 separation examination report noted the presence 
of a scar, but his spine was characterized as otherwise 
normal on the clinical evaluation portion of that report.  
The veteran's DD 214 shows that he received the Combat 
Infantryman Badge and a Purple Heart as a result of his 
combat service and wounds received in action in Vietnam.

As a result of his initial claim for service connection for 
his shell fragment wound, the RO afforded the veteran a VA 
examination in October 1968.  The examiner noted the 
veteran's history, including the delayed primary closure, 
and noted that the veteran was employed as a laborer.  The 
veteran denied medical treatment for the wound.  The 
examiner noted an irregular oblique scar, which was 
described as well healed, but with slight depression without 
adherence.  Range of motion of the back was characterized as 
completely normal, without complaint.  The veteran could 
walk on his heels and toes, and he could squat without 
difficulty.  Both Lasegue and straight leg raising tests 
were negative, and there was no impairment of either the 
upper or lower extremities.  The orthopedic examiner stated 
that there was no functional impairment of the back at that 
time.  A neurological examination found no neurological 
deficits at that time. 

In a January 1991 statement, the veteran's private 
physician, C. G., M.D. (Dr. G.), related that he had treated 
the veteran numerous times for his back pain, most recently 
in November 1990.  According to Dr. G., during these visits, 
the veteran had complaints of pain from his back into his 
right leg and hip, and since June 1990, he had been unable 
to work due to restrictions mandated by his back.

As a result of this claim, the veteran was provided numerous 
VA examinations, with the first conducted in February 1991.  
At that time, the veteran's scar from the shell fragment 
wound was tender.  The veteran also reported numbness in his 
right leg from his buttock to his foot, which was relieved 
by moving around.  Objectively, the veteran stood erect, 
with his pelvis level, and he could squat down.  There was 
no atrophy to the thighs or calves, and there was sensation 
to light touch.  (These results were substantially similar 
to the results of an August 1990 VA examination, with the 
exception of an absence of tenderness of the scar at that 
earlier examination.)

August 1991 correspondence from A. A., M.D. (Dr. A.), to the 
veteran's employer, Ford Motor Company, was made in response 
to the veteran's asserted work-place injury to his back.  
Dr. A. noted that the veteran's scar was non-tender.  
However, there was moderate pain with movement of the back.  
There were no pathological muscle changes.

As noted in the Introduction to this decision, the Board's 
July 1992 decision denying an evaluation in excess of 10 
percent for the veteran's service-connected residuals of a 
shell fragment wound of the thoracic spine region was 
vacated by the Court.

A September 1992 VA CAT scan report shows that the veteran 
had hypertrophied erect spinal muscles on the right, along 
with an irregularity of the posterior abdominal wall, 
consistent with prior trauma or surgery.  VA treatment 
records dated in October 1992 reflect that the veteran's 
scar was bleeding, and a fistula appeared to have opened 
adjacent to the spine.  An antibiotic ointment was given.  A 
follow-up report dated later that month showed no drainage 
from the scar, which was also described as non-tender.  No 
infection was found.

A December 1992 physical therapy note showed that the 
veteran had a large, hard-muscled mass just distal to the 
thoracic-lumbar junction.  Posture showed a mild "C" curve.  
A January 1993 VA MRI report noted that the veteran had an 
irregularity in density at the T12 and L1 vertebrae, which 
was relatively superficial and affected the skin, the 
subcutaneous tissue and underlying skeletal muscle, but not 
the left psoas muscle or the kidney.  The posterior 
structures of the spinal column appeared intact.

In July 1993, the veteran was provided another VA 
examination.  His scar was again described as well healed, 
and musculature was hypertrophied in the area.  The scar was 
not adherent to the underlying tissue.  Gait was normal, and 
he could cross his legs without difficulty.  As to this 
latter point, the examiner stated that veterans with back 
pain tended to lean back when crossing their legs, but this 
veteran did not have to perform that maneuver to do so.  The 
examiner stated that the veteran's history was not reliable, 
as he gave conflicting answers to routine questions, such as 
whether he was receiving ongoing treatment for his back 
pain.  The veteran also gave conflicting answers as to why 
he left his last employer.  Initially, the veteran informed 
the examiner that he left because of his back problems, but 
at other times the veteran indicated that it was because of 
a lack of work at the factory.

The August 1993 joint motion for remand proposed by the 
veteran's attorney and the VA General Counsel, and adopted 
by the Court, cited several deficiencies in the Board's July 
1992 decision.  Initially, the joint motion noted that the 
claims files contained evidence that the veteran was 
involved in a motor vehicle accident in 1977, and that the 
Board did not discuss this matter.  While the evidence in 
question pertains to an injury approximately 9 years after 
service, the Board will address this evidence as directed.

The Court has held that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider 
v. West, 11 Vet. App. 181 (1998).  The Board is thus 
ascribing any current level of disability to the in-service 
shell fragment wound.

That joint motion also cited as a deficiency in the Board's 
July 1992 decision the absence of Social Security 
Administration records surrounding the veteran's claim for 
benefits from that agency.  An August 1993 determination 
from the Social Security Administration found that the 
veteran was not disabled under their regulatory scheme, and 
the veteran stated in his March 2001 hearing before the 
undersigned that he was not receiving any form of Social 
Security Administration payments.

Finally, the joint motion cited the absence of Dr. G.'s 
treatment records as another critical deficiency in the July 
1992 Board decision.  In November 1994, the veteran informed 
the RO that Dr. G. had retired, and that he and his records 
were unobtainable.  The veteran enclosed photocopies of all 
treatment records that were obtainable.  A development 
letter from the RO to Dr. G. was returned as undeliverable 
in November 1994.  "VA has no duty to seek to obtain that 
which does not exist."  Counts v. Brown, 6 Vet. App. 473, 
477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Further action here is not warranted.

Records obtained as a result of that joint motion include an 
examination conducted in July 1993 for determining Social 
Security Administration benefits by P. A. H., M.D., of St. 
Louis.  The veteran's back had limited range of motion, with 
no tenderness or muscle spasm.  A scar was noted in the 
back.

Other records obtained include treatment records from Ford 
Motor Company dated in the early 1990s.  A February 1993 
record, signed by Dr. G., noted that the veteran gave a 
history of back problems since the in-service wounding.

A March 1994 examination report conducted for the benefit of 
the veteran's employer by an occupational therapist (D. C.), 
at Barnes Care of St. Louis, noted that the veteran had worn 
a back brace only two or three times since it was first 
given to him in December 1992.  Flexion of the back was 
limited to 45 degrees because of obvious tension around the 
wound and scar.  The veteran was able to maintain good back 
position while squatting.

As noted in the Introduction to this decision, a Board 
decision in January 1996 denied an evaluation in excess of 
10 percent for the veteran's service-connected residuals of 
a shell fragment wound of the thoracic spine region.  The 
veteran appealed the decision to the Court, and in July 
1997, the Court granted another joint motion proposed by the 
parties and vacated the Board's January 1996 decision.  The 
central point in this Court remand was an Esteban analysis.  
In Esteban, the veteran sought separate ratings for three 
facial problems or residuals of an injury to the right side 
of the face, including disfiguring scars, painful scars, and 
facial muscle damage resulting in problems with mastication.  
The Court held that the critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions, and that if the various symptoms are 
distinct and separate, separate evaluations do not violate 
the prohibition against pyramiding.  Esteban v. Brown, 6 
Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.

The joint motion also cited as a critical failure of the 
Board's January 1996 decision an absence of analysis of why 
a moderately severe muscle injury was not found, 
particularly in light of the fact that the veteran's wound 
was debrided during service.  The joint motion also 
requested additional findings pertaining to the veteran's 
limited activity and painful scar.  Finally, the joint 
motion noted that the schedular criteria used to evaluate 
muscle injuries had changed during the course of the claim, 
and further adjudication under the more favorable criteria 
was requested.

In December 1997, the Board remanded the claim for further 
development.  In May 1998, the veteran was provided another 
VA examination, by a different examiner than the one who 
provided the July 1993 examination.  This examiner also 
stated that the veteran's history was difficult to elicit.  
The veteran stated that he had experienced back pain since 
the 1966 injury, but then he stated that since 1990 his back 
pain had radiated into his neck, arms and legs secondary to 
the scar.  The veteran conceded that the scar itself was not 
tender to palpation all the time.  Objectively, the examiner 
stated that the scar was not tender to palpation, nor was it 
inflamed.  There was relatively free range of motion of the 
thoracic and even the lumbar areas.  While there was some 
muscle hypertrophy or mild muscle spasm in the left thoracic 
paraspinous area, there was no evidence of fascial defects, 
muscle atrophy or impaired tone.  There was no loss of power 
or lowered fatigue pain, although he could only flex forward 
45 degrees, when he had pain in his lumbar, but not 
thoracic, spine.

A June 1998 rating decision granted a 20 percent evaluation 
for the veteran's shell fragment wound, effective June 28, 
1990.  The RO found that the veteran's shell fragment wound 
was moderately severe in disability, as contemplated in the 
VA rating schedule.  The RO cited functional effects of 
pain, the presence of muscle spasm, and long-standing 
complaints of mid-back pain as warranting a 20 percent 
evaluation under Diagnostic Code 5320.  However, the RO 
denied a separate 10 percent rating for the scar in the 
absence of objective evidence of a painful or tender scar.  
As this was not the highest evaluation available under the 
rating schedule, it was still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Additional VA treatment records have been obtained.  An EMG 
report from November 1996 showed active, ongoing 
denervation.  A July 1997 entry into VA treatment records 
showed that a VA clinician believed that the veteran's mid-
back pain was attributable to his shell fragment wound.  The 
veteran began water therapy for his back in March 1999.

The veteran was again provided a VA examination in April 
1999.  By this time the veteran was using muscle relaxants 
and pain medication for his shell fragment wound, but only 
once or twice a month.  The examiner described the veteran 
as in no distress, and he walked without a limp.  There was 
normal alignment in the thoracic spine.  Flexion strength 
was 5/5.  There was no tenderness in the thoracic or lumbar 
spine areas.  There was no adherence of the scar to the 
underlying muscle, and there was no tenderness to the scar.  
There was no edema or keloid formation, nor was there 
abnormal coloration.  Sensation testing showed a slight 
decrease to pinprick just distal to or below the scar.  The 
examiner stated that there was decreased strength in left 
lateral bending and a lowered fatigue pain threshold.  
Referencing an earlier MRI, there was left erector spinae 
muscle atrophy, which the examiner stated corresponded with 
physical examination plus history.  In an addendum from 
later in the month, the examiner stated that X-rays of the 
thoracic spine showed no evidence of retained fragments, and 
in another addendum dated in May, the examiner stated that 
the veteran's muscle disability attributable to his thoracic 
spine was moderate.

The veteran was afforded his most recent VA examination in 
December 1999.  The veteran reported using medication for 
back muscle spasm and that he was using aquatic therapy for 
relief as well.  Objectively, the veteran appeared in good 
health and in no acute distress.  There was no edema noted 
in the spine, and deep tendon reflexes were 1/4 in the knees 
and ankles.  There was weakness in the thoracic muscles, and 
the area of the wound was positive for muscle spasm, to the 
left of the thoracic spine.  Referencing a May 1998 MRI 
report, the examiner stated that there was atrophy of the 
left back muscles.  As with other recent VA examinations, 
this examiner stated that there was no evidence of 
tenderness, pain, ulceration or skin breakdown shown.

The veteran was provided a hearing in Washington, D.C., 
before the undersigned Member of the Board in March 2001.  
The veteran related how he was injured in Vietnam, and he 
described his scar as painful.  He also stated that it 
bulged with activity.  The veteran testified that he had 
seen a private physician who had him performing 
strengthening exercises for the back.  Finally, the veteran 
testified that he had back pain that radiated into his 
extremities.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus 
essential, both in the examination and in the evaluation of 
disability, that each disability be reviewed in relation to 
its history.  See 38 C.F.R. § 4.1.  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40 (2002).

The second joint motion approved by the Court noted that the 
VA rephrased the rating schedule for rating the severity of 
muscle injuries, including those resulting from shell 
fragment wounds.  See 62 Fed. Reg. 30235 (1997).  
Ultimately, however, the revised rating schedule did not 
make substantive changes in the diagnostic criteria used to 
evaluate muscle injuries.

As noted above, the RO found that the veteran's shell 
fragment wound to his thoracic spine is moderately severe in 
degree under Diagnostic Code 5320, which evaluates damage to 
Muscle Group XX.  A moderately severe injury to a muscle 
must be a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of 
low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, and intermuscular 
cicatrization.  A history post-wounding of prolonged 
hospitalization in service for treatment, and a record of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, and if present, evidence of inability to 
keep up with work requirements, must be shown.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

A severe injury to a muscle must also be a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or with a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  A history, such as 
that given for a moderately severe injury, but in an 
aggravated form, must also be shown, and objectively, there 
must be extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in the track of the missile.  Muscles must swell and harden 
abnormally in contraction, and palpation would show loss of 
deep fascia or muscle substance.  Atrophy of muscle groups 
not in the tract of the missile is also evidence of a severe 
muscle wound.  X-rays may show multiple scattered foreign 
bodies indicating a spread of intermuscular trauma and 
explosive effect of the missile.  There must be severe 
impairment of function.  Electrodiagnostic tests must show 
diminished muscle excitability.  Id.

As discussed above, the Court has held that in addition to a 
rating of an underlying muscle disability, a separate rating 
may be warranted for scars if there is medical evidence of 
certain examination findings.  Esteban, 6 Vet. App. 259.  
Superficial scars that are poorly nourished, with repeated 
ulceration, and scars that are tender and painful on 
objective observation warrant a 10 percent evaluation under 
Diagnostic Codes 7803 and 7804, respectively.  Other scars 
can be rated on limitation of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent under 
Code 5320 for the veteran's residuals of a shell fragment 
wound of the mid back region with Muscle Group XX 
involvement.  The medical evidence shows no more than 
moderately severe injury or disability of the affected 
muscle group (XX), within the meaning of 38 C.F.R. § 
4.56(c).  The next higher rating of 30 percent is not 
warranted based on several considerations.  The most 
consistent and recent evidence in this claim does not 
reflect adherence of the scar to the underlying muscle.  
During the course of this decade-long claim, the veteran's 
shell fragment wound has not been manifested by edema, 
keloid formation, or abnormal coloration, nor is there any 
indication in the historical record of extensive ragged, 
depressed, and adherent scars.  Historical records show that 
the injury was not a through and through or deep (emphasis 
added) penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of a high velocity missile, or with a shattering bone 
fracture with extensive (emphasis added) debridement or 
prolonged infection and sloughing of soft parts or 
intermuscular binding.  Simply put, the service and relevant 
post-service medical records do not show that the veteran's 
shell fragment wound of the mid-back region resulted in 
symptoms and signs characteristic of more than a moderate 
muscle injury to the affected muscles, within the meaning of 
38 C.F.R. § 4.56.  While a spinous process of a thoracic 
vertebra was perforated, the Board notes that, aside from 
the obvious fact that the thoracic vertebra are not 
underlying deep muscle, and that such perforation has never 
been described as a shattering fracture, subsequent X-rays 
have been essentially normal and have not shown any 
deformity of a thoracic vertebra so as to support a separate 
compensable rating under 38 C.F.R. § 4.71a, Code 5285.

The Board further notes that while there is some clinical 
evidence of atrophy in the muscles of the back region, the 
most recent X-rays do not show retention of shell fragments 
in the mid back area.  At the time of an April 1999 
examination, the veteran's flexion strength was 5/5.  The 
veteran has consistently shown an ability to walk without a 
limp, and there have never been fascial defects.  Some 
localized atrophy in the mid-back region is apparent, and 
such is consistent with a lack of use as a result of pain.  
However, this is contemplated in a moderately severe muscle 
injury, which takes into account cardinal signs and symptoms 
of muscle disability such as loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  In addition, 
while the wound was debrided during service, that 
debridement was not extensive, and service medical records 
do not show prolonged infection.

The Board acknowledges that an EMG report from November 1996 
showed active, ongoing denervation, but as there are no 
other relevant neurological abnormalities, a higher rating 
is not warranted under a neurological code.  Also, in rating 
peripheral nerve injuries and their residuals, attention is 
given to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances (38 C.F.R. § 4.120 (2002)), and 38 C.F.R. § 
4.55 provides that muscle injury ratings will not be 
combined with peripheral nerve paralysis ratings for the 
same part, unless affecting entirely different functions.  
Therefore, because the veteran does not have distinct and 
separate manifestations that are not already contemplated by 
the 20 percent evaluation awarded for damage under 
Diagnostic Code 5320, the Board concludes that a separate 
evaluation would be inappropriate.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  There is also some evidence of atrophy.  
However, weighed against this are the above findings, 
including a lack of adhesions, and strength that was 
described as 5/5, which is clearly not consistent with 
severe impairment of function of the mid-back muscle region.  
As such, the Board finds that an evaluation in excess of 20 
percent under Code 5320 is not warranted.

The Court has held that pain on use is also a factor in 
evaluating a disability in which range of motion is used to 
evaluate a disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the diagnostic criteria that 
evaluate muscle injuries incorporate pain on use as a 
specific criterion, as a cardinal sign and symptom of muscle 
disability in 38 C.F.R. § 4.56(c).  In determining whether a 
higher evaluation could be granted by rating the veteran's 
mid back disability under the range of motion code rather 
than under the criteria for rating muscle injuries, the 
Board notes that the maximum rating for limitation of motion 
of the thoracic spine is 10 percent under 38 C.F.R. § 4.71a, 
Code 5291.  Consideration of functional loss due to pain is 
not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is no 
medical evidence of ankylosis of any segment of the spine.

As cited by the first joint motion, there is evidence of a 
post-service motor vehicle accident, and there is also some 
evidence in the claims file that the veteran injured his 
back in a post-service work-place injury.  Moreover, in 
addition to the current 20 percent rating for the residuals 
of the shell fragment wound to the mid-back region, the 
veteran is in receipt of a 10 percent rating for his 
service-connected low back strain.  In any event, even with 
attributing of all current back findings, such as pain and 
loss of motion, to the shell fragment wound, as noted above, 
the maximum rating for limitation of motion of the thoracic 
spine is 10 percent under Code 5291.   

As to the question of whether a separate compensable rating 
for a scar is warranted, the Board notes that a disability 
which has been continuously rated at or above any evaluation 
of disability for 20 or more years for compensation purposes 
under laws administered by the Department of Veterans 
Affairs will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  
38 C.F.R. § 3.951(b).  Service connection for any disability 
which has been in effect for 10 or more years will not be 
severed except upon a showing that the original grant was 
based on fraud or it is clearly shown from military records 
that the person concerned did not have the requisite service 
or character of discharge.  38 C.F.R. § 3.957. 

The most recent medical evidence indicates that the 
veteran's mid-back shell fragment wound scar is neither 
tender nor painful, and other than a single episode in 1992, 
there has been no evidence of ulceration or break-down of 
the scar.  

The veteran's attorney has argued that service connection 
and a 10 percent rating for the scar is protected by VA 
regulation.  Service connection for residuals from the shell 
fragment wound, to include a scar, is protected, which is 
not in dispute.  As noted in 38 C.F.R. § 4.1, over a period 
of many years, a veteran's disability claim may require re-
rating in accordance with changes in his physical condition.  
In granting a 20 percent evaluation under a different 
diagnostic code (5320), the RO did not sever service 
connection for the shell fragment wound scar, and did not 
reduce the rating for the scar, but merely re-rated the 
disability under a more appropriate code provision.  The 
criteria for rating muscle injuries includes scars (see 38 
C.F.R. § 4.56) and functional limitation, as discussed 
above.  

While a protected rating is involved, and the parties have 
agreed in the May 2002 joint motion for remand that the 
evidence shows that service-connection in 1968 was primarily 
for the scar, rather than muscle injury, from the shell 
fragment wound, the veteran's mid-back disability was 
initially rated under 38 C.F.R. § 4.71a, Code 7805, which 
pertains to scars with functional limitation; the scar was 
not initially rated on the basis of pain or tenderness (Code 
7804) or ulceration (7803).  A separate rating for a scar 
under Code 7805 would not be warranted because, as noted 
above, the criteria for rating muscle injuries includes both 
a scar and functional limitation.  The Board notes that a 
February 1985 RO decision rated the veteran's shell fragment 
wound scar under Code 7804 or as a tender or painful 
superficial scar, rather than Code 7805 (which again rates 
superficial scars that cause limitation of function), as was 
assigned in the initial December 1968 rating decision.  The 
10 percent rating under Code 7804 remained in effect until 
the RO increased the rating to 20 percent in June 1998, on 
the basis of rating the disability under the appropriate 
muscle injury code (5320), which was less than 14 years 
later and, as noted above, the criteria for rating muscle 
injuries includes scars (38 C.F.R. § 4.56).  Moreover, as 
recent objective clinical examinations have not shown the 
scar to be painful, a separate rating is not warranted for a 
scar.  Accordingly, while service connection and a 10 
percent rating is protected for the scar under 38 C.F.R. 
§ 3.951(b), a separate rating of 10 percent for the scar is 
not warranted, as it is included in the current 20 percent 
rating.  The Board parenthetically notes that, had the 
veteran's scar been initially rated under Code 7804 on the 
basis of a tender and painful (emphasis added) scar, and the 
10 percent rating under that code had remained in effect for 
more than 20 years, arguably a separate rating of 10 percent 
(in addition to the current 20 percent rating under Code 
5320) would be warranted under Code 7804 because the 
criteria for rating muscle injuries, while including scars, 
does not include tender scars.  However, in this case, the 
scar was initially rated under Code 7805 and that code 
(limitation of function of the affected region due to the 
scar) overlaps with the criteria for rating muscle injuries.  
Hence a separate compensable rating is not warranted.  
38 C.F.R. § 4.14; Esteban, supra.  

The foregoing analysis does not end the Board's inquiry as 
the diagnostic criteria for rating skin disorders, including 
scars, have been changed, effective August 30, 2002.  
Moreover, 38 C.F.R. § 4.56, which addresses the evaluation 
of muscle disabilities, changed effective July 3, 1997.  
When a regulation changes after a claim has been filed, but 
before the appeal process has been completed (which would 
not apply here), the version more favorable to the claimant 
will apply. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, the Board notes that the changes made to 
the criteria for rating scars and 38 C.F.R. § 4.56 were not 
substantive for purposes of adjudicating the increased 
rating issue on appeal and thus neither version is more 
favorable to the appellant's claim.  See Heuer v. Brown, 7 
Vet. App. 379 (1995).  While the veteran testified at his 
Board hearing that his scar is painful, the preponderance of 
the medical evidence is against a finding that the veteran's 
shell fragment wound of the mid-back region is currently 
manifested by a ulceration, pain, tenderness or any other 
abnormal findings on examination.  

II.  CUE Claim

As noted above, range of motion of the back was 
characterized as completely normal, without complaint, at 
the time of the October 1968 orthopedic examination.  The 
orthopedic examiner stated that there was no functional 
impairment of the back.  The neurological part of the 
examination was also normal. 

Based upon service medical records and the October 1968 VA 
examination, the RO granted service connection for a shell 
fragment wound scar in the thoracic spine region in a 
December 1968 rating decision.  That rating decision granted 
a 10 percent evaluation under Diagnostic Code 7805.  The 
veteran was informed of that decision in December 1968. The 
veteran did not appeal that rating decision, and hence, it 
is final and not subject to revision on the same factual 
basis in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105 (a) (2002).

In a November 1995 hearing before the Board, the veteran 
asserted that the December 1968 rating decision contained 
clear and unmistakable error (CUE) in failing to address and 
evaluate an underlying muscle injury.  In a January 1996 
Board decision, the Board referred this issue to the RO for 
initial adjudication, which was performed in a June 1998 
rating decision.  In a March 1999 notice of disagreement, 
the veteran again argued that the December 1968 rating 
contained CUE by not finding that there was severe injury to 
Muscle Group XX, thereby warranting a 40 percent rating.

After several Board decisions and two joint motions for 
remand approved by the Court, a June 1998 rating decision 
granted a 20 percent evaluation for residuals of a shell 
fragment wound of the thoracic spine, with Muscle Group XX 
involvement, under 38 C.F.R. § 4.73, Diagnostic Code 5320.  
As noted above, the injury was initially rated under 
Diagnostic Code 7805 on the basis of a scar with limitation 
of function.

The veteran's attorney continued with the underlying 
argument in a March 2001 hearing before the undersigned 
Member of the Board.  The attorney argued that the rating 
board was required to assign two separate ratings at the 
time of the December 1968 rating decision, one rating for 
the scar, the other for the underlying muscle damage.  
Finally, the veteran's attorney stated that the underlying 
facts and law have remained substantially the same since the 
time of the December 1968 rating decision.

The Board continued to deny the veteran's CUE claim in its 
August 2001 decision.  In the May 2002 Joint Motion for 
Remand, the parties agreed as follows:

[I]t was error for the Board to deny separate ratings 
for the scar and the muscle injury to Muscle Group XX.  
The Regional Office should have assigned separate 
rating for the scar and Group XX muscles in 1968.  This 
is because the wound [the veteran] suffered in Vietnam 
involved both a surface skin injury and an injury to 
the underlying Group XX muscles... The shell fragment 
wound, a scar and an injury to the Group XX muscles, 
created two different sets of disabilities.

However, the joint motion did not discuss whether the error 
to which it cites constituted clear and unmistakable error. 

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  However, a determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior unappealed rating decision.  Damrel 
v. Brown, 6 Vet. App. 242, 245-246 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  Moreover, CUE is 
narrowly defined and is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The December 16, 1968, rating decision rated the veteran's 
residuals of a shell fragment wound of the back under 38 
C.F.R. § 4.118, Code 7805 (rating on limitation of part 
affected).  The service medical records show that the 
veteran sustained a shell fragment wound of the thoracic 
spine area in November 1966 during service in Vietnam when a 
Claymore mine exploded, resulting in a penetrating fragment 
wound of the back with perforation of the spinous process of 
a thoracic vertebra.  The wound was debrided shortly 
thereafter.  Subsequent in-service clinical findings 
included a muscle defect and bulging.  It was also reported 
in a follow-up clinic note in January 1967 that the 
veteran's scar in the thoracic region was well healed and 
not tender.  The history of the injury was noted on the 
report of separation examination; it was specifically noted 
on the Report of Medical History form that the shrapnel 
injury was superficial and that there were no residuals, and 
the veteran had no complaints relating to the injury.  It 
was reported upon clinical examination at that time that the 
veteran had a scar in the left lumbar area; there were no 
other abnormal findings noted, to include a tender scar or a 
scar manifested by functional limitation.  Examination of 
the spine at that time was normal.  The post-service VA 
orthopedic examination in October 1968 described the scar 
and noted some slight edema and slight depression without 
adherence, but the scar was reported as well healed and 
there was no indication of tenderness.  Range of motion of 
the back was normal.  A VA neurological examination in 
October 1968 noted some localized hyperesthesia, along with 
some muscle spasms and atrophy but no tenderness about the 
scar or functional limitation secondary to the scar.

The December 16, 1968, rating decision rated the veteran's 
residuals of a shell fragment wound of the back on the basis 
of a scar with limitation of function.  The Board 
acknowledges the error to which the parties agreed in the 
May 2002 joint motion for remand, that the RO erred in 
failing to rate the disability based on the scar and the 
disability caused by muscle damage.  As the veteran 
sustained a penetrating fragment wound of the back with 
perforation of the spinous process of the thoracic vertebra, 
and the wound required debridement, the injury should have 
included a rating under the affected muscle injury code (38 
C.F.R. § 4.73. Code 5320).  See 38 C.F.R. § 4.56.  

However, such a rating would not have manifestly changed the 
outcome of the decision because the evidence on file at the 
time of the 1968 RO decision did not show more than moderate 
muscle damage to the affected Muscle Group in the thoracic 
spine region.  Under these circumstances, a rating in excess 
of 10 percent was not warranted under the muscle injury 
code.  Moreover, the separation and post-service VA 
examinations did not show ulceration or a tender or painful 
scar by objective demonstration, and there was ample 
evidence to show that the shell fragment wound scar was not 
manifested by limitation of motion of the thoracolumbar 
spine or other function impairment sufficient to warrant a 
compensable rating.  Even if some functional limitation was 
apparent, such would have overlapped with the criteria for 
rating muscle injuries.  38 C.F.R. §§ 4.14, 4.56.  
Accordingly, it was not undebatable that the scar and muscle 
damage warranted separate ratings, as the regulations 
pertaining to muscle injuries included scars.  While it was 
apparent that the shell fragment wound resulted in muscle 
damage to a degree that was consistent with the 10 percent 
rating, it is clearly not undebatable the scar warranted a 
separate compensable rating.  In fact, the overwhelming 
weight of the evidence showed that the scar was not 
manifested by ulceration, tenderness, pain, or any other 
objective abnormal findings so as to support a 10 percent 
rating under 38 C.F.R. § 4.118, Code 7803 or Code 7804.  
Such a scar is contemplated in the regulations pertaining to 
rating muscle injuries.  See 38 C.F.R. § 4.56.  Simply 
stated, while the injury in question would have been more 
appropriately rated under the criteria for rating muscle 
injuries, the result would not have been manifestly 
different because the appropriate rating for the residuals 
of the muscle injury, to include a scar, would have been 10 
percent under Code 5320.  Therefore, while the rating 
decision does contain error, as asserted in the May 2002 
joint motion for remand, there is no CUE, as the outcome, a 
10 percent rating, would not have been manifestly different 
but for the error.


ORDER

An evaluation in excess of 20 percent for the veteran's 
residuals of a shell fragment wound to Muscle Group XX is 
denied.

A separate compensable rating for a shell fragment wound 
scar is denied. 

The claim of clear and unmistakable error in a December 16, 
1968, rating decision that granted service connection and 
assigned a 10 percent rating for a shell fragment wound scar 
of the thoracic spine region is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

